 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     ANNE K. AYERS,                                     Case No. 1:18-cv-01026-AWI-SAB
11
                    Plaintiff,                          ORDER REJECTING STIPULATION TO
12                                                      DISMISS CERTAIN DEFENDANTS
            v.
13                                                      (ECF No. 51)
     FELLOWSHIP OF CHRISTIAN
14   ATHLETES, et al.,

15                  Defendants.

16

17          On April 4, 2019, the Court issued an order granting various Defendants’ motions to

18 dismiss in part, and specifically dismissing all claims against Defendant Reedley Mennonite

19 Brethren Church, and Defendant Joel Kersey without prejudice. (ECF No. 48) The Court
20 ordered Plaintiff to file a second amended complaint within twenty-one days of the order. (ECF

21 No. 48.) On May 1, 2019, Plaintiff, Defendant Reedley Mennonite Brethren Church, and

22 Defendant Joel Kersey, filed a stipulation to dismiss all claims against these two Defendants

23 pursuant to Federal Rule of Civil Procedure 41(a)(1). (ECF No. 51.) Federal Rule of Civil

24 Procedure 41(a)(1)(A)(ii) requires that “a stipulation of dismissal [be] signed by all parties who

25 have appeared.” The stipulation submitted here was not signed by all parties and therefore such

26 claims cannot be properly dismissed under Rule 41(a)(1)(A)(ii).
27 ///

28 ///


                                                    1
 1          The Court rejects the stipulation as submitted because Plaintiff may not dismiss by

 2 stipulation these two Defendants without all parties in the case signing such stipulation.

 3 Accordingly, IT IS HEREBY ORDERED that if Plaintiff wishes to dismiss these two

 4 Defendants, Plaintiff must either file a stipulation signed by all parties pursuant to Rule

 5 41(a)(1)(A)(ii), or file a request for dismissal pursuant to Rule 41(a)(2).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      May 1, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
